DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 3/9/21:
Claims 1 – 16 are pending in the application.  
Claims 1 – 16 are amended.  

Election/Restrictions

Claims 1 – 14 and 16 are allowable. The restriction requirement of Group II, claim 15, as set forth in the Office action mailed on 1/13/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 15 is withdrawn.  

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks, filed 3/9/21, with respect to the claims at issue have been fully considered and are persuasive.  




Allowable Subject Matter

Claims 1 - 16 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest an antifouling coating composition comprising medetomidine, monomer (a1) and monomer (a2).  

The closest prior art of record is believed to be Masuda et al. (US 20130045264).  Masuda is directed to antifouling coating compositions comprising hydrolysable copolymer and an antifouling agent and is employable for preventing aquatic animals from fouling a substrate [0001].  

Masuda is assign to Chugoku Marine Paints LTD., the same assignee as the current case.  Masuda teaches the same monomers as applicant.  Formula (1-1) is disclosed at [0022, 0070, 0077], formulas (1-2) and (1-2’) are taught at [0018, 0057], formula (1-3) and (1-3’) are disclosed at [0045].  Also see claims 1 – 10 and 19 of Masuda.  The use of medetomidine is taught at the same use levels [0091 – 0092] (claim 9), the addition of ZnO is disclosed at [0101] (claim 10) and polyester polymer [0106] (claim 11).  Masuda teaches the coating of substrates such as ships hulls and fishing nets with the composition.  See (claim 19), Abstract and paragraphs [0002 – 0012, 0032, 0035, 0090, 0114].  

Masuda does not teach or suggest a constituent unit derived form a polyorganosiloxane block-comprising monomer (a2).  Monomer (a2) is claimed as formula (2) in claim 6 of the current application.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										4/9/21
/PETER A SALAMON/Primary Examiner, Art Unit 1796